 In the Matter of RADIO CORPORATION OF AMERICA, RCA VICTORDIVISION, EMPLOYERandUNITED ELECTRICAL,RADIO AND MACHINEWORKERS OFAMERICA, CIO, PETITIONERCase No. 5-R-2922.-Decided July 0,19./7Mr. J. M. Clifford,of Camden, N. J., for the Employer.Mr. Daniel Scribner,byMr. Seymour Lin field,of New York City,for the Petitioner.Mr. Joseph A. Padway,byMr. Robert Wilson,of Washington, D. C.,for the AFL.Mr. T. H. Price,of Radford, Va., for the UCW.Mr. George M. Yaghjian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,' hearing in this case was held at Pulaski,Virginia, on April 11, 1947, before Earle K. Shawe, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERRadio Corporation of America is a Delaware corporation with itsprincipal offices and main plant at Camden, New Jersey.At its veneerplant at Pulaski, Virginia,2 the only plant herein involved, the Em-ployer manufactures radio cabinets.During 1946, the Employer pur-chased for processing at the plant raw materials valued at approxi-mately $2,000,000, of which more than 50 percent was shipped from1The petition and other formal papers were amended at the hearing to show the correctname of the Employer.2 The Employer acquired the outstanding capital stock of Pulaski Veneer Corporation inFebruary 1946,and from that date until January 1, 1947, the latter was a wholly-ownedsubsidiary of the Employer.As of January 1,1947, thissubsidiary was dissolved, all ofits assets and liabilities being acquiredby the Employer's RCA VictorDivision.74 N. L. It. B., No. 77.430 RADIO CORPORATION OF AMERICA431points outside the Commonwealth of Virginia.During the sameperiod, the Employer manufactured at its Pulaski plant finishedproducts valued at approximately $4,000,000, of which more than 50percent was shipped outside the Commonwealth.The Employer admits and Ave find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TILE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations,claiming to represent employees of theEmployer.United Brotherhood of Carpenters and Joiners of America, LocalUnion No. 2990,an Intervenor,herein called the AFL,is a labor or-ganization affiliated with the American Federation of Labor, claimingto represent employees of the Employer.United ConstructionWorkers, an Intervenor,herein called theUCW, is a labor organization affiliated with the UnitedMine Workersof America,claiming to represent employees of the Employer.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TE1E APPROPRIATE UNITThe Petitioner seeks a unit consisting of all production and main-tenance employees at the Employer's Pulaski plant, including firemenand truck drivers, but excluding office, clerical, and supervisory em-ployees.The parties agree generally as to the unit.They disagreewith respect to the unit placement of two fringe groups, viz, watch-men and working group leaders.The Employer and the Petitionerwould exclude, while the Intervenors would include, both groups.At its plant, the Employer employs 15 3 watchmen to guard theplant and its security and to check on the behavior of other employees.Although not uniformed, they wear badges and are armed and depu-tized, having the power to arrest on plant property.Their dutiesappear to be monitorial.Pursuant to the Board's customary policy,we shall exclude them.8This total represents an increase from a normal complement of only three and isattributable to recent labor difficulties experienced at the plant.755420-48-vol 74=29 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmong its 916 hourly paid employees at the plant, the Employerlists 15 men classified as working group leaders, a classification whichthe Employer regards as its lowest- level of supervisory personnel.While they spend 60 to 70 percent of their time as production workers,the rest of their time is spent in supervision.Their function is to con-trol and supervise a small group of men within a larger unit, such asa department.Each leader has from 6 to 40 men under him. Theleaders are hourly paid, receiving 10 cents more per hour than thehighest hourly rate paid to the men under them. The leaders reportto foremen or assistant foremen to whom, also, they may effectively,recommend the hire, discharge or change of status of employees.Although an independent investigation may be conducted by the fore-man on a working group leader's recommendation for discharge of anemployee, the record does not show that such investigation supersedesor detracts from the efficacy of the recommendation as a factor indetermining the Employer's final decision on the matter.There is noprior history of collective bargaining at the Employer's plant .4Un-der the circumstances, we are of the opinion that the working groupleaders fall within our customary definition of supervisory employeesand, accordingly, we shall exclude them.,'We find that all production and maintenance employees at the Em-ployer's Pulaski plant, including firemen and truck drivers, but ex-cluding office and clerical employees, watchmen, working group leaders,and all other supervisory employees with authority to hire, promote,,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.v. T11E DETERMINATION OF 1iElREBENTATIVEsWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.On April 9, 1947, the Petitioner filed charges in Case No. 5-C-2322,.alleging violations of Section 8 (1) and (3) of the Act.At the hearingthe AFL contended that no election should be held until a determina-°Upon a petition for certification filed by the AFL, an Intervenor herein, a consent elec-tion was held at the plant on August 16, 1946The vote was 233 for, and 268 against, theunion,no other union being involvedGroup leaders weie not expressly named in thedescription of the agreed unit, and their unit placement was not then raised in issue8The record shows that the Employer endeavors to maintain company-wide uniformity inits various job classifications, including working group leadersWe excluded the workinggroup leaders fiom the collective bargaining units established at various other plants ofMatter of Radio Corporation of America, RCAVictor Division,66 N L R B. 162, 63 N. L. R B 235, 58 N. L R B 271. RADIO CORPORATION OF AMERICA433,tion had been made respecting the charges.The Petitioner, however,,urged an immediate election, having filed a waiver of the charges forthis purpose.On May 26, 1947, subsequent to the hearing, the AFL.,filed charges in Case No. 5-C-2345, also alleging violations of Section8 (1) and (3) of the Act. Subsequently, on June 11, 1947, the Peti-tioner withdrew its charges in Case No. 5-C-2322 and, on the same-day, the Regional Director dismissed the charge in Case No. 5-C-2345.Since at this time there are no charges pending against the Employer,there is no reason to withhold an immediate election.The Petitioner contends that the Intervenors should not participatein the election, alleging that neither of them has a present sufficientshowing of interest among the employees concerned to justify a placeon the ballot.We find no merit in this contention .6DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Radio Corporation of America,RCA Victor Division, Pulaski, Virginia, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)clays from the date of this Direction, ender the direction and super-vision of the Regional Director for the Fifth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Section 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among, the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by United Electrical, Radio andMachine Workers of America, CIO, or by United Brotherhood ofCarpenters and Joiners of America, Local Union No. 2990, AFL, or byUnited Construction Workers, UMW A, for the purposes of collectivebargaining,or by none.OBoth Intervenors have submitted present showings of interest to the Board'sagent,adequate to entitle them to places on the ballot in the election hereinafter directed.Matter of Cushman Motor Works,66 N. L It. B.1413;Matter of Edison General ElectricAppliance Co., Inc.,63 N.L.It.B. 968,Matter of 0. D. Jennings & Company,6SN. L. R. B. 516.7Any participant in the election herein may upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot.